Exhibit 10.18 AMENDMENT TOADVISORY AGREEMENT This Amendment (the “Amendment”) effective as of December10, 2015 hereby amends the Advisory Agreement (the “Agreement”) effective as of October19, 2015, by and among American Farmland Advisor LLC (“AFA”), a Delaware limited liability company, and American Farmland CompanyL.P., a Delaware limited partnership (collectively, the “Partnership”).Terms used herein and not otherwise defined shall have the meanings ascribed to them in Section16 of the Agreement.
